DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/18/2020. 
The Examiner acknowledges the preliminary amendment filed on 03/18/2020 in which amendments were submitted. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/18/2020 are noted. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites the limitation “wherein the first interaction is consciously realized by the user with the first input mobile element” in lines 2.  It is unclear what the word consciously refers to when realized by the user as it can be subjectively defined.  Appropriate correction is required. 

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Claims 1-18 and 20 recite various elements which are claimed not in terms of their structures, but in terms of their functions. Such an approach is explicitly permitted by 35 USC 112(f), which states:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.
The following claim elements are limitations that invoke 35 U.S.C. 112(f) paragraph because a skilled artisan would conclude that they are so devoid of structure that the drafter constructively 
“first input fixed element” as recited in claim 1, 18, and 20;
“first output means” as recited in claims 1, 18, and 20;
“determination means” as recited in claims 1, 9, 18, and 20;
“first input mobile element” as recited in claims 1, 18, and 20;
“second input mobile element” as recited in claim 3;  
“second input fixed element” as recited in claim 5; and
any other claimed “section” “element’, and/or “means” in conjunction with functional language that may have been inadvertently omitted from the list above.
However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. For example, although the figures and the accompanying numbered text describe the various “elements and means,” these amount to mere “black box” elements and are not sufficient to support the invocations of 35 USC 112(f) because there must be some explanation of how each specific component performs its respective claimed function (such as by describing a specific algorithm in conjunction with a general-purpose processor). See MPEP 2181. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
For each claim and each limitation listed above, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or

(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Note: Applicant is respectfully reminded that a trivial amendment (such as replacing the word “element” with an equally non-structural term such as “unit” or “device”) would not be sufficient to prevent the claims from being interpreted under 35 USC 112(f). Furthermore, for a computer-implemented invention, examples of “corresponding structure” include a specific arrangement of circuitry or a specific algorithm running on a general-purpose processor. Merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., an “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. See MPEP 2181.

Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2009/0267728 A1 to MAYRAND (hereinafter Mayrand). 


Regarding Claim 1, and similarly recited Claims 18 and 20, Mayrand discloses a method for providing interactivity between an electronic system and a first user visiting a facility (figs. 1-8), and comprising: 
providing a first input fixed element in the facility (fig. 1, RFID reader 20, [0020] discloses each location as in 12 also comprises a reader 24), 
providing a first output means in the facility (fig. 1, electronic content delivery platform; [0020] discloses the locations as in 12 also comprise a control module 28 and an electronic content delivery 

providing a determination means comprising a determination software and a memory (fig. 1, central computer 18),
wherein, at each of a first visit and a second visit of the first user in the facility: 
a first input mobile element is associated with the first user, the first input mobile element being able to move with the first user (fig. 1, identification device 16; [0020] discloses the visitors as in 14 are illustratively equipped with a portable identification and tracking device 16, such as a Radio Frequency Identification Device (RFID) bracelet, which enables tracking of their whereabouts and control of access to the entertainment venue), 
the first input fixed element detects a first interaction between the first input mobile element and the first input fixed element ([0020] discloses each location as in 12 also comprises a reader 24, illustratively an RFID reader, linked to an antenna 26 for receiving and interpreting information from the identification device 16), 
the first input fixed element sends an information related to the first interaction to the determination means ([0024]), 
the determination software determines a feedback information based on the information related to the first interaction (figs. 1-2, [0023]-[0024]), 
the determination means sends the feedback information to the first output means ([0027]), and 
the first output means provides a feedback based on the feedback information, wherein the first user is identified during each of his visits of the facility, the memory stores the information related to the first interaction detected during the first visit and the feedback 
 
Regarding Claim 2, Mayrand discloses the method of claim 1, wherein the first interaction is consciously realized by the user with the first input mobile element ([0024]-[0025] discloses  after receiving the RFID bracelet 16, the visitor 14 is provided with information regarding the rules and/or 
conventions of the visit).
 
Regarding Claim 3, Mayrand discloses the method of claim 1, wherein a second user visits the facility and is associated with a second input mobile element able to move with him (figs. 1-8, [0020]-[0022] discloses more than one visitor can visit the facility) and wherein: 
the first input fixed element detects a second interaction between the second input mobile element and the first input fixed element (figs. 1-8, [0020]-[0022], [0025]-[0026]), 
the first input fixed element sends an information related to the second interaction to the determination means (figs. 1-8, [0020]-[0022], [0025]-[0026]), 
the determination software determines the feedback information based also on the information related to the second interaction (figs. 1-8, [0020]-[0022], [0025]-[0026]), and 
the determination means sends the feedback information to the first output means (figs. 1-8, [0020]-[0022], [0025]-[0026], [0029]). 

Regarding Claim 4, Mayrand discloses the method of claim 1, wherein the feedback information is also determined based on a size of a queue at entrance of the facility (figs. 1-3B, [0020]). 
 
Regarding Claim 5, Mayrand discloses the method of claim 1, wherein the first input fixed element and the first output means are comprised in a first station and further comprising the step of providing a second station comprising a second input fixed element and a second output means (figs. 1-2, [0020] discloses multiple locations 12 each having similar items) and further comprising the steps of: 
the second input fixed element detects a subsequent interaction between the first input mobile element and the second input fixed element, and sends an information related to the subsequent interaction to the determination means ([0020]-[0022], [0025]-[0026], [0029]), 
the determination software determines a second feedback information based on the information related to the first interaction and on the information related to the subsequent 
interaction (figs. 1-8, [0020]-[0022], [0025]-[0026], [0029]), 
the determination means sends the second feedback information to the second output means (figs. 1-8, [0020]-[0022], [0025]-[0026], [0029]), and 
the second output means provides a second feedback based on the second feedback information (figs. 1-8, [0020]-[0022], [0025]-[0026], [0029]). 
 
Regarding Claim 6, Mayrand discloses the method of claim 5, wherein the second feedback information comprises information about a target location and wherein the second feedback information relates at least partially to the target location (figs. 5A-7B, [0024]-[0029] discloses the central computer 18 ensures that a new experience is offered to a given visitor 14 on a repeat visit at 
 
Regarding Claim 7, Mayrand discloses the method of claim 1, wherein the first user chooses a profile and wherein the feedback information is based on the profile ([0027]-[0029] discloses using the user’s profile to tailor their experiences). 
 
Regarding Claim 8, Mayrand discloses the method of claim 1, wherein the determination software determines a target location and the feedback information relates at least partially to the target location ([0029]). 
 
Regarding Claim 9, Mayrand discloses the method of claim 8, wherein the determination means stores a closure information indicating the closure of a possible target location and wherein the determination software determines the target location based on the closure information, in such a way that the target location differs from the closed possible target location ([0027]-[0029]). 
 
Regarding Claim 10, Mayrand discloses the method of claim 8, wherein the determination software determines the target location in order to distribute the users within the facility ([0024] discloses user itinerary and different locations they can go). 
 
Regarding Claim 11, Mayrand discloses the method of claim 8, wherein the determination software determines the target location based on previous target locations, in such a way that each 
 
Regarding Claim 12, Mayrand discloses the method of claim 8, wherein the determination software determines the target location based on the current location, in such a way that the distance between the current location and the target location is below a given threshold ([0024] discloses the visitor 14 is provided with information regarding the rules and/or conventions of the visit.  The experience may illustratively comprise a series of challenges to be completed by the visitors as in 14 in each location 12 in order for them to have access to the next location 12).  
 
Regarding Claim 13, Mayrand discloses the method of claim 1, wherein the determination software determines the feedback information based also on a timing ([0028]). 
 
Regarding Claim 14, Mayrand discloses the method of claim 1, wherein the determination software determines the feedback information based also on a constraint ([0027]-[0029] discloses the challenges/tasks the user must complete to get to the next location). 
 
Regarding Claim 15, Maynard discloses the method of claim 1, wherein the first input mobile element comprises a vehicle that vehicles the first user within the facility ([0022]-[0024]). 
 
Regarding Claim 16, Mayrand discloses the method of claim 1, wherein the first input mobile element further comprises a device actionable by the first user ([0022]-[0025] discloses the tasks users may complete). 

Regarding Claim 17, Mayrand discloses the method of claim 1, wherein the facility comprises a dispatching space and a plurality of additional spaces (figs. 1-7B, [0024]-[0029]);  and 
wherein the determination software determines a target location in such a way that at least one of the following conditions is fulfilled: 
the target location is one of the additional spaces (figs. 1-7B, [0024]-[0029] discloses the experience may illustratively comprise a series of challenges to be completed by the visitors as in 14 in each location 12 in order for them to have access to the next location 12;  the visitor 14 is only directed to the next location on the visitor's itinerary once the challenge is completed (i.e. the visitor 14 answers all tasks/questions properly or time runs out without any answer or any proper answer having been submitted).  For this purpose, the central computer 18 randomly selects the next location (e.g. 12.sub.2) on the visitor's itinerary and illustratively instructs the control module to open the door to the current location 12.sub.1.  The visitor is then invited to leave the location 12.sub.1 and to proceed towards the next location (e.g. 12.sub.2) on the itinerary (step 110)), 
during a visit, all the additional spaces are visited by the first user, 
during a visit, none of the additional spaces is visited more than once by the first user,
there is at maximum a given number of input mobile elements in each of the additional spaces, and 
the additional spaces are visited in different order during the first and the second visits of the first user. 
 



Conclusion
Claims 1-18 and 20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715